    Case 2:19-cv-00622-WKW-CSC Document 70 Filed 06/23/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

JAVONTA C. KELLY, #301223,              )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:19-CV-622-WKW
                                        )                [WO]
SGT. LEWIS, et al.,                     )
                                        )
             Defendants.                )

                                    ORDER

      On May 6, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 67.) Upon an independent review of the

record, it is ORDERED that the Recommendation is ADOPTED and that this action

is DISMISSED without prejudice.

      DONE this 23rd day of June, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
